EXHIBIT 10.2

 

STANLEY, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into on
June 26, 2008, by and between Stanley, Inc. (the “Company”), a Delaware
corporation, and Philip O. Nolan (the “Executive”).

 

RECITALS

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

 

WHEREAS, the Executive has made and is expected to make a significant
contribution to the profitability, growth, and financial strength of the
Company; and

 

WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control (as defined below);

 

NOW, THEREFORE, in consideration of the Executive’s continued service to the
Company and the mutual agreements herein contained, and for other good and
valuable consideration, the receipt of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

 


ARTICLE I
TERM OF AGREEMENT


 

This Agreement shall commence as of the date set forth above (the “Effective
Date”) and shall be for a term of two years.  Commencing on the second
anniversary of the Effective Date and on each subsequent anniversary thereof,
the term of this Agreement shall automatically be extended for successive one
year terms (each a “Renewal Term”) unless either the Company or the Executive
shall have given written notice to the other at least one year prior to the
commencement of a Renewal Term that the term of this Agreement shall not be so
extended; provided, however, that notwithstanding any such notice by the Company
not to extend, the term of this Agreement shall not expire during a Potential
Change in Control Period (as defined below) or prior to the expiration of 36
months after the date of a Change in Control that occurs during the term hereof
(including during a Potential Change in Control Period).

 

--------------------------------------------------------------------------------


 


ARTICLE II
DEFINITIONS


 

Whenever used herein, the following terms shall have their respective meanings
set forth below.

 


2.1.                             “BASE SALARY” MEANS THE ANNUAL BASE SALARY IN
EFFECT FOR THE EXECUTIVE IMMEDIATELY PRIOR TO A CHANGE IN CONTROL, AS SUCH
SALARY MAY BE INCREASED FROM TIME TO TIME DURING THE TERM (IN WHICH CASE SUCH
INCREASED AMOUNT SHALL BE THE BASE SALARY FOR PURPOSES HEREOF), BUT WITHOUT
GIVING EFFECT TO ANY REDUCTION THERETO.


 


2.2.                             “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.3.                             “CAUSE” FOR TERMINATION BY THE COMPANY OF THE
EXECUTIVE’S EMPLOYMENT MEANS:


 


(A)                                 THE EXECUTIVE’S CONVICTION OF A FELONY
(EXCEPT FOR A MOTOR VEHICLE VIOLATION) OR ENTERING INTO A GUILTY PLEA OR PLEA OF
NOLO CONTENDERE WITH RESPECT TO SUCH CRIME;


 


(B)                                THE EXECUTIVE’S WILLFUL AND CONTINUED FAILURE
TO SUBSTANTIALLY PERFORM THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE’S
POSITION WITH THE COMPANY AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS
DELIVERED TO THE EXECUTIVE BY THE BOARD, WHICH DEMAND SPECIFICALLY IDENTIFIES
THE MANNER IN WHICH THE BOARD BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY
PERFORMED SUCH DUTIES OR RESPONSIBILITIES;


 


(C)                                 THE EXECUTIVE’S ENGAGING IN FRAUD OR
DISHONESTY RELATING TO EXECUTIVE’S EMPLOYMENT, OR OTHER WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF THE EXECUTIVE, WHICH CONDUCT IS MATERIALLY INJURIOUS TO THE
COMPANY OR ITS REPUTATION, MONETARILY OR OTHERWISE; OR


 


(D)                                THE EXECUTIVE’S WILLFUL VIOLATION OF COMPANY
POLICIES, WHICH CONDUCT IS MATERIALLY INJURIOUS TO THE COMPANY OR ITS
REPUTATION, MONETARILY OR OTHERWISE.


 


2.4.                             “CHANGE IN CONTROL” MEANS AND SHALL BE DEEMED
TO HAVE OCCURRED AS OF THE DATE OF THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:


 

(a)                                 any Person or Group (each term as defined
below) acquires stock of the Company that, together with stock held by such
Person or Group, constitutes more than 50% of the total Fair Market Value (as
defined below) or total voting power of the stock of the Company.  However, if
any Person or Group is considered to own more than 50% of the total Fair Market
Value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a Change
in Control of the Company.  An increase in the percentage of stock owned by any
Person or Group as a result of a transaction in which the Company acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this subsection.  This subsection applies only when there is a
transfer of stock of the

 

--------------------------------------------------------------------------------


 

Company (or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction;

 

(b)                                 any Person or Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Group) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;

 

(c)                                  a majority of members of the Company’s
Board is replaced during any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
prior to the date of the appointment or election; or

 

(d)                                 any Person or Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Group) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.  For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  
However, no Change in Control shall be deemed to occur under this subsection
(d) as a result of a transfer to:

 

(i)                                     A stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock;

 

(ii)                                  An entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company;

 

(iii)                               A Person or Group that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

(iv)                              An entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a person described in
clause (iii) above.

 

For these purposes, the term “Person” shall mean an individual, company,
association, joint-stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof.  The term “Group” shall have the meaning set forth in Rule13d-5 of the
Securities and Exchange Commission (“SEC”), modified to the extent necessary to
comply with Treasury Regulation Section 1.409A-3(i)(5), or any successor thereto
in effect at the time a determination of whether a Change in Control has
occurred is being made.  If any one Person, or Persons acting as a Group, is
considered to effectively control the Company as described in subsections (b) or
(c) above, the acquisition of additional control by the same Person or Persons
is not considered to cause a Change in Control.

 


2.5.                              “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 

--------------------------------------------------------------------------------



 


2.6.                             “COMPANY” MEANS STANLEY, INC. AND ALL OF ITS
WHOLLY-OWNED SUBSIDIARIES.  EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCES, THE
TERM “COMPANY” SHALL INCLUDE (A) STANLEY, INC. OR ANY WHOLLY-OWNED SUBSIDIARY OF
STANLEY, INC. WHICH MAY BECOME EMPLOYER OF THE EXECUTIVE, AND (B) ANY SUCCESSOR
TO THE BUSINESS OR ASSETS OF STANLEY, INC., STANLEY ASSOCIATES, INC. OR ANY
WHOLLY-OWNED SUBSIDIARY OF STANLEY, INC., WHICH EMPLOYS THE EXECUTIVE AND AGREES
IN WRITING OR BY OPERATION OF LAW TO BE BOUND BY THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, IN DETERMINING WHETHER A CHANGE IN CONTROL HAS
OCCURRED, THE TERM “COMPANY” SHALL MEAN STANLEY, INC. (WITHOUT REGARD TO WHETHER
A SUCCESSOR IS BOUND BY THIS AGREEMENT).  STANLEY, INC. SHALL BE JOINTLY AND
SEVERALLY LIABLE WITH STANLEY ASSOCIATES, INC. OR ANY WHOLLY-OWNED SUBSIDIARY OF
STANLEY, INC. WHICH MAY BECOME EMPLOYER OF THE EXECUTIVE FOR ANY AMOUNTS THAT
BECOME PAYABLE TO THIS EXECUTIVE UNDER THIS AGREEMENT.


 


2.7.                             “DATE OF TERMINATION” HAS THE MEANING SET FORTH
IN SECTION 3.2.


 


2.8.                             “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY OF THE EXECUTIVE AS A RESULT OF BODILY INJURY, DISEASE OR MENTAL
DISORDER WHICH RESULTS IN THE EXECUTIVE’S ENTITLEMENT TO LONG-TERM DISABILITY
BENEFITS UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN.


 


2.9.                             “EXECUTIVE” MEANS THE INDIVIDUAL NAMED IN THE
FIRST PARAGRAPH OF THIS AGREEMENT.


 


2.10.                       “FAIR MARKET VALUE”. MEANS THE ARITHMETIC MEAN OF
THE HIGHEST AND LOWEST SALES PRICES OF THE STOCK AS REPORTED ON THE CONSOLIDATED
TAPE FOR SECURITIES LISTED ON THE NEW YORK STOCK EXCHANGE (“NYSE”) ON A
PARTICULAR DATE.  IN THE EVENT THAT THERE ARE NO STOCK TRANSACTIONS ON SUCH
DATE, THE FAIR MARKET VALUE SHALL BE DETERMINED BY UTILIZATION OF THE ABOVE
FORMULA AS OF THE IMMEDIATELY PRECEDING DATE ON WHICH THERE WERE STOCK
TRANSACTIONS.


 


2.11.                       “GOOD REASON” FOR TERMINATION BY THE EXECUTIVE OF
HIS EMPLOYMENT MEANS THE OCCURRENCE (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT) AFTER A CHANGE IN CONTROL OR DURING A POTENTIAL CHANGE IN CONTROL
PERIOD OF ANY ONE OF THE FOLLOWING EVENTS, UNLESS SUCH EVENT IS CORRECTED PRIOR
TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION GIVEN IN
RESPECT THEREOF:


 


(A)                                 A MATERIAL DIMINUTION IN THE EXECUTIVE’S
BASE SALARY;


 


(B)                                A MATERIAL DIMINUTION IN THE EXECUTIVE’S
AUTHORITY, DUTIES OR RESPONSIBILITIES;


 


(C)                                 A MATERIAL DIMINUTION IN THE AUTHORITY,
DUTIES OR RESPONSIBILITIES OF THE SUPERVISOR TO WHOM THE EXECUTIVE IS REQUIRED
TO REPORT, INCLUDING A REQUIREMENT THAT THE EXECUTIVE REPORT TO A CORPORATE
OFFICER OR EMPLOYEE INSTEAD OF DIRECTLY TO THE BOARD (IF THE EXECUTIVE
PREVIOUSLY REPORTED DIRECTLY TO THE BOARD);


 


(D)                                A MATERIAL DIMINUTION IN THE BUDGET OVER
WHICH THE EXECUTIVE RETAINS AUTHORITY;


 


(E)                                 THE COMPANY REQUIRING THE EXECUTIVE TO BE
BASED AT AN OFFICE THAT IS BOTH MORE THAN 50 MILES FROM WHERE THE EXECUTIVE’S
OFFICE IS LOCATED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND ALSO MORE THAN
50 MILES FROM THE EXECUTIVE’S THEN-CURRENT


 

--------------------------------------------------------------------------------



 


PRINCIPAL PLACE OF RESIDENCE, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE BUSINESS TRAVEL
OBLIGATIONS WHICH THE EXECUTIVE UNDERTOOK ON BEHALF OF THE COMPANY PRIOR TO THE
CHANGE IN CONTROL; OR


 


(F)                                   ANY OTHER ACTION OR INACTION THAT
CONSTITUTES A MATERIAL BREACH BY THE COMPANY OF ANY WRITTEN AGREEMENT BETWEEN
THE COMPANY AND THE EXECUTIVE PURSUANT TO WHICH THE EXECUTIVE PROVIDES SERVICES.


 

In order for the Executive’s termination to be deemed to be for Good Reason, the
Executive must deliver Notice of Termination to the Company describing the
event(s) alleged to constitute Good Reason within 90 days of the occurrence of
such event(s).  Such Notice of Termination shall specify the Executive’s Date of
Termination, which date shall not be earlier than 30 days nor more than 60 days
after the date of the Notice of Termination.  The Company may fully correct the
event(s) constituting Good Reason within a reasonable period of time (not less
than 30 days) specified in the Notice of Termination, in which case the
Executive’s Notice of Termination for Good Reason shall automatically be
withdrawn and of no effect; provided, however, that no opportunity to correct
shall be available for any Good Reason event which recurs after a prior
correction by the Company.  The Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder prior to 90 days after such action or
failure to act.

 


2.12.                       “NOTICE OF TERMINATION” HAS THE MEANING SET FORTH IN
SECTION 3.2.


 


2.13.                       “POTENTIAL CHANGE IN CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED IF ANY OF THE FOLLOWING EVENTS SHALL HAVE OCCURRED:


 


(A)                                 THE COMPANY ENTERS INTO AN AGREEMENT, THE
CONSUMMATION OF WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL;


 


(B)                                THE COMPANY PUBLICLY ANNOUNCES AN INTENTION
TO TAKE OR TO CONSIDER TAKING ACTIONS WHICH, IF CONSUMMATED, WOULD CONSTITUTE A
CHANGE IN CONTROL;


 


(C)                                 ANY PERSON BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF
EITHER THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY OR THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR


 


(D)                                THE BOARD ADOPTS A RESOLUTION TO THE EFFECT
THAT, FOR PURPOSES OF THIS AGREEMENT, A POTENTIAL CHANGE IN CONTROL HAS
OCCURRED.


 


2.14.                       “POTENTIAL CHANGE IN CONTROL PERIOD” SHALL COMMENCE
UPON THE OCCURRENCE OF A POTENTIAL CHANGE IN CONTROL AND SHALL LAPSE UPON THE
OCCURRENCE OF A CHANGE IN CONTROL OR, IF EARLIER (A) WITH RESPECT TO A POTENTIAL
CHANGE IN CONTROL OCCURRING PURSUANT TO SECTION 2.13(A); IMMEDIATELY UPON THE
ABANDONMENT OR TERMINATION OF THE APPLICABLE AGREEMENT; (B) WITH RESPECT TO A
POTENTIAL CHANGE IN CONTROL OCCURRING PURSUANT TO SECTION 2.13(B), IMMEDIATELY
UPON A PUBLIC ANNOUNCEMENT BY THE COMPANY THAT IT HAS ABANDONED ITS INTENTION TO
TAKE OR CONSIDER TAKING ACTIONS WHICH, IF CONSUMMATED, WOULD RESULT IN A CHANGE
IN CONTROL; OR (III) WITH RESPECT TO A POTENTIAL CHANGE IN CONTROL OCCURRING
PURSUANT TO SECTION 2.13(C) OR (D), UPON THE ONE YEAR


 

--------------------------------------------------------------------------------



 


ANNIVERSARY OF THE OCCURRENCE OF A POTENTIAL CHANGE IN CONTROL (OR, IN THE CASE
OF A POTENTIAL CHANGE IN CONTROL OCCURRING PURSUANT TO SECTION 2.13(D), SUCH
EARLIER DATE AS MAY BE DETERMINED BY THE BOARD).  IN ADDITION TO THE FOREGOING,
ANY TERMINATION OF AN EXECUTIVE BY THE COMPANY AT THE REQUEST OF A THIRD PARTY
IN CONTEMPLATION OF A CHANGE IN CONTROL OR POTENTIAL CHANGE IN CONTROL SHALL BE
DEEMED TO HAVE OCCURRED WITHIN A POTENTIAL CHANGE IN CONTROL PERIOD.


 


2.15.                       “RELEASE AGREEMENT” MEANS THE AGREEMENT REQUIRED TO
BE SIGNED BY THE EXECUTIVE AND RETURNED TO THE COMPANY, AS SET FORTH IN
EXHIBIT A HERETO, AS A CONDITION FOR RECEIVING CERTAIN OF THE PAYMENTS AND
BENEFITS UNDER THIS AGREEMENT.  THE FORM OF RELEASE AGREEMENT MAY BE AMENDED BY
THE COMPANY AT ANY TIME AND FROM TIME TO TIME TO REFLECT CHANGES IN THE LAW OR
TO REFLECT SUCH TERMS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
PARTIES WHICH SURVIVE THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


2.16.                       “TERM” MEANS THE PERIOD OF TIME DESCRIBED IN
ARTICLE I (INCLUDING ANY EXTENSION, CONTINUATION OR TERMINATION DESCRIBED
THEREIN).


 


ARTICLE III
TERMINATION OF EMPLOYMENT


 


3.1.                             QUALIFYING TERMINATIONS.  IF, DURING THE TERM
OF THIS AGREEMENT AND EITHER WITHIN 36 MONTHS AFTER A CHANGE IN CONTROL OR
WITHIN A POTENTIAL CHANGE IN CONTROL PERIOD, (1) THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR ANY SUCCESSOR TO THE COMPANY FOR ANY REASON OTHER
THAN CAUSE, OR (2) THE EXECUTIVE TERMINATES HIS EMPLOYMENT DUE TO GOOD REASON,
THEN THE EXECUTIVE WILL BE ENTITLED TO RECEIVE THE SEVERANCE PAYMENTS AND
BENEFITS SET FORTH IN ARTICLE IV BELOW; PROVIDED, HOWEVER, THAT NO SEVERANCE
PAYMENTS SHALL BE MADE, OR CONTINUING BENEFITS PROVIDED, UNDER THIS AGREEMENT,
IF ANY OF THE FOLLOWING APPLY:


 


(A)                                 THE EXECUTIVE VOLUNTARILY RESIGNS OR RETIRES
FROM EMPLOYMENT OTHER THAN TIMELY RESIGNATION FOR GOOD REASON;


 


(B)                                THE EXECUTIVE IS TERMINATED FOR CAUSE;


 


(C)                                 THE EXECUTIVE’S EMPLOYMENT TERMINATES AS A
RESULT OF DEATH OR DISABILITY; OR


 


(D)                                THE EXECUTIVE DECLINES TO SIGN AND RETURN THE
RELEASE AGREEMENT SET FORTH IN EXHIBIT A HERETO, OR REVOKES SUCH RELEASE
AGREEMENT WITHIN THE TIME PROVIDED THEREIN.


 


3.2.                             NOTICE OF TERMINATION.  AFTER A CHANGE IN
CONTROL OR POTENTIAL CHANGE IN CONTROL, ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY IN
ACCORDANCE WITH SECTION 7.4.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A WRITTEN NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL ANY FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.  THE
“DATE OF TERMINATION,” WITH RESPECT TO ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL MEAN THE DATE SPECIFIED IN THE
NOTICE OF


 

--------------------------------------------------------------------------------



 


TERMINATION FOR TERMINATION (WHICH, IN THE CASE OF A TERMINATION BY THE COMPANY
OTHER THAN FOR CAUSE, SHALL NOT BE LESS THAN 30 DAYS AND, IN THE CASE OF A
TERMINATION BY THE EXECUTIVE, SHALL NOT BE LESS THAN 30 DAYS NOR MORE THAN 60
DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN).


 


3.3.                              EXCLUSIVE SOURCE OF SEVERANCE COMPENSATION AND
BENEFITS.  IF THE EXECUTIVE BECOMES ENTITLED TO SEVERANCE COMPENSATION AND
BENEFITS UNDER THIS AGREEMENT, HE OR SHE SHALL NOT BE ENTITLED TO RECEIVE ANY
SEVERANCE COMPENSATION OR BENEFITS UNDER ANY OTHER EMPLOYMENT AGREEMENT TO WHICH
THE COMPANY IS A PARTY, OR UNDER ANY SEVERANCE PROGRAM OR POLICY OF THE COMPANY.


 


3.4.                              OTHER TERMINATIONS.  THIS AGREEMENT DOES NOT
APPLY TO TERMINATIONS OF EMPLOYMENT THAT OCCUR PRIOR TO A CHANGE IN CONTROL OR
AFTER THE EXPIRATION OF 36 MONTHS AFTER A CHANGE IN CONTROL AND ALSO OUTSIDE OF
A POTENTIAL CHANGE IN CONTROL PERIOD.


 


ARTICLE IV


SEVERANCE BENEFITS


 


4.1.                              SEVERANCE BENEFITS.  IF, DURING THE TERM OF
THIS AGREEMENT, THE EXECUTIVE INCURS A QUALIFYING TERMINATION AS DESCRIBED IN
SECTION 3.1 ABOVE, THEN, SUBJECT TO THE EXECUTIVE TIMELY EXECUTING AND
DELIVERING THE RELEASE AGREEMENT TO THE COMPANY (EXCEPT IN THE CASE OF PAYMENTS
UNDER (A) BELOW), WHICH RELEASE AGREEMENT HAS NOT BEEN REVOKED IN ACCORDANCE
WITH THE TERMS THEREOF, THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING
COMPENSATION AND BENEFITS, SUBJECT TO APPLICABLE INCOME AND EMPLOYMENT TAX
WITHHOLDING:


 


(A)                                  ACCRUED COMPENSATION.  AN AMOUNT EQUAL TO
THE FOLLOWING AMOUNTS EARNED OR ACCRUED THROUGH THE TERMINATION DATE, BUT NOT
PAID AS OF THE TERMINATION DATE:  (I) BASE SALARY, (II) REIMBURSEMENT FOR
REASONABLE AND NECESSARY, PROPERLY-RECEIPTED EXPENSES INCURRED BY THE EXECUTIVE
ON BEHALF OF THE COMPANY DURING THE PERIOD ENDING ON THE TERMINATION DATE, AND
(III) ACCRUED BUT UNUSED VACATION PAY.


 


(B)                                 ANNUAL BONUS COMPENSATION.  AN AMOUNT EQUAL
TO THE HIGHEST ANNUAL BONUS PAYMENT PAID TO THE EXECUTIVE FOR THE PRIOR THREE
YEARS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN
THE ONE YEAR PERFORMANCE MEASUREMENT PERIOD THROUGH THE DATE OF TERMINATION AND
THE DENOMINATOR OF WHICH IS 365.


 


(C)                                  CASH SEVERANCE.  AN AMOUNT EQUAL TO THREE
MULTIPLIED BY THE SUM OF THE FOLLOWING AMOUNTS:


 

(I)                                     THE EXECUTIVE’S BASE SALARY; PLUS

 

(II)                                  THE HIGHEST ANNUAL BONUS PAYMENT PAID TO
THE EXECUTIVE FOR THE PRIOR THREE YEARS.

 


(D)                                 CONTINUATION OF WELFARE BENEFITS. 
CONTINUATION OF MEDICAL AND DENTAL INSURANCE COVERAGE IN WHICH THE EXECUTIVE (OR
HIS DEPENDENTS) WAS PARTICIPATING AS OF THE


 

--------------------------------------------------------------------------------



 


DATE OF TERMINATION (SUBJECT TO SUCH MODIFICATIONS AS SHALL BE ESTABLISHED FOR
ALL EMPLOYEES OF THE COMPANY) UNTIL THE EARLIEST OF:


 

(I)                                     THE THIRD ANNIVERSARY OF THE DATE OF
TERMINATION;

 

(II)                                  THE DATE THE EXECUTIVE FIRST BREACHES THE
RELEASE AGREEMENT OR ANY RESTRICTIVE COVENANT HEREUNDER OR IN ANY EMPLOYMENT OR
OTHER AGREEMENT WITH THE COMPANY WHICH SURVIVES TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT; OR

 

(III)                               THE DATE THE EXECUTIVE BECOMES ELIGIBLE
UNDER A SIMILAR WELFARE BENEFIT PLAN OF A SUCCESSOR EMPLOYER.

 

If such coverage cannot be provided on a tax-advantaged basis under the
Company’s program, the Company will make a supplemental payment to the Executive
such that his after-tax cost of coverage will be no greater than the cost for
such coverage to a similarly-situated employee under the program.  Any increase
in premium cost resulting from a change in the Executive’s coverage election
shall be borne by the Executive.  In order to receive such continued medical and
dental coverage, the Executive must be eligible for and elect continuation
coverage under “COBRA” under the terms of the applicable programs for the first
18 months of such coverage.

 


(E)                                  OUTSTANDING EQUITY AWARDS.  ANY AND ALL
OUTSTANDING UNVESTED EQUITY AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF
TERMINATION SHALL AUTOMATICALLY VEST  AND BE DEEMED EXERCISABLE AND/OR VESTED,
AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, ANY PERFORMANCE-BASED EQUITY
AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION SHALL VEST AND BE
EXERCISABLE AND/OR PAID TO THE EXECUTIVE AS AND TO THE EXTENT PROVIDED IN THE
APPLICABLE AWARD AGREEMENT OR PLAN DOCUMENT.  FOR THE AVOIDANCE OF DOUBT, THIS
AGREEMENT SHALL BE DEEMED TO BE AN “EMPLOYMENT AGREEMENT” AS DEFINED UNDER THE
COMPANY’S EQUITY INCENTIVE PLAN(S) AND THE APPLICABLE AWARD AGREEMENTS
THEREUNDER.


 


(F)                                    PERQUISITES.  CONTINUATION OF ALL
PERQUISITES AND OTHER PERSONAL BENEFITS IN EFFECT AS OF THE DATE OF TERMINATION
(SUBJECT TO SUCH MODIFICATIONS AS SHALL BE ESTABLISHED FOR ALL EMPLOYEES AND/OR
EXECUTIVES OF THE COMPANY) UNTIL THE EARLIEST OF:


 

(I)                                     THE THIRD ANNIVERSARY OF THE DATE OF
TERMINATION;

 

(II)                                  THE DATE THE EXECUTIVE FIRST BREACHES THE
RELEASE AGREEMENT OR ANY RESTRICTIVE COVENANT HEREUNDER OR IN ANY EMPLOYMENT OR
OTHER AGREEMENT WITH THE COMPANY WHICH SURVIVES TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT; OR

 

(III)                               THE DATE THE EXECUTIVE BECOMES ELIGIBLE FOR
SIMILAR PERQUISITES OR OTHER PERSONAL BENEFITS OF A SUCCESSOR EMPLOYER.

 


4.2.                              PAYMENT OF SEVERANCE COMPENSATION.  EXCEPT AS
PROVIDED IN SECTION 4.3 BELOW, THE CASH PAYMENTS DESCRIBED IN
SECTION 4.1(A) SHALL BE MADE WITHIN THE TIME PROVIDED BY LAW.  


 

--------------------------------------------------------------------------------



 


NO REIMBURSEMENT OF EXPENSES UNDER SECTION 4.1(A) SHALL BE MADE AFTER THE LAST
DAY OF THE YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE WAS INCURRED.  THE
PAYMENTS DESCRIBED IN SECTION 4.1(B) AND (C) SHALL BE MADE IN A LUMP SUM WITHIN
FIVE BUSINESS DAYS AFTER THE LATER OF THE DATE OF TERMINATION OR THE EXECUTION
AND RETURN OF THE RELEASE AGREEMENT AND EXPIRATION OF REVOCATION PERIOD PROVIDED
FOR THEREIN.


 


4.3.                              COMPLIANCE WITH CODE SECTION 409A.  EACH OF
THE PAYMENTS UNDER SECTION 4.1(B), (C), (D) AND (F) ABOVE ARE DESIGNATED AS
SEPARATE PAYMENTS FOR PURPOSES OF THE SHORT-TERM DEFERRAL RULES UNDER TREASURY
REGULATION SECTION 1.409A-1(B)(4)(I)(F), THE EXEMPTION FOR INVOLUNTARY
TERMINATIONS UNDER SEPARATION PAY PLANS UNDER TREASURY REGULATION
SECTION 1.409A-1(B)(9)(III), AND THE EXEMPTION FOR MEDICAL EXPENSE
REIMBURSEMENTS UNDER TREASURY REGULATION SECTION 1.409A-1(B)(9)(V)(B).  AS A
RESULT, (A) ANY PAYMENTS THAT BECOME VESTED AS A RESULT OF THE QUALIFYING
TERMINATION UNDER SECTION 3.1 THAT ARE MADE ON OR BEFORE THE 15TH DAY OF THE
THIRD MONTH OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR OF THE EXECUTIVE’S
TERMINATION, (B) ANY ADDITIONAL PAYMENTS THAT ARE MADE ON OR BEFORE THE LAST DAY
OF THE SECOND CALENDAR YEAR FOLLOWING THE YEAR OF THE EXECUTIVE’S TERMINATION
AND DO NOT EXCEED THE LESSER OF TWO TIMES BASE SALARY OR TWO TIMES THE LIMIT
UNDER CODE SECTION 401(A)(17) THEN IN EFFECT, AND (C) THE PAYMENT OF MEDICAL
EXPENSES WITHIN THE APPLICABLE COBRA PERIOD, ARE EXEMPT FROM THE REQUIREMENTS OF
CODE SECTION 409A.  AS EXECUTIVE IS DESIGNATED AS A “SPECIFIED EMPLOYEE” WITHIN
THE MEANING OF CODE SECTION 409A, TO THE EXTENT THAT ANY DEFERRED COMPENSATION
PAYMENTS TO BE MADE DURING THE FIRST SIX MONTH PERIOD FOLLOWING EXECUTIVE’S
TERMINATION OF EMPLOYMENT EXCEED SUCH EXEMPT AMOUNTS, THE PAYMENTS SHALL BE
WITHHELD AND THE  AMOUNT OF THE PAYMENTS WITHHELD WILL BE PAID IN A LUMP SUM,
WITHOUT INTEREST, DURING THE SEVENTH MONTH AFTER EXECUTIVE’S TERMINATION.  THE
COMPANY SHALL IDENTIFY IN WRITING DELIVERED TO THE EXECUTIVE ANY PAYMENTS IT
REASONABLY DETERMINES ARE SUBJECT TO DELAY UNDER THIS SECTION 4.3.  IN NO EVENT
SHALL THE COMPANY HAVE ANY LIABILITY OR OBLIGATION WITH RESPECT TO TAXES FOR
WHICH THE EXECUTIVE MAY BECOME LIABLE AS A RESULT OF THE APPLICATION OF CODE
SECTION 409A.


 


4.4.                              NO MITIGATION REQUIRED.  THE EXECUTIVE IS NOT
REQUIRED TO SEEK OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS
PAYABLE TO THE EXECUTIVE BY THE COMPANY HEREUNDER.  EXCEPT AS SET FORTH IN
SECTION 4.1(D) AND (F), THE AMOUNT OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN
THIS AGREEMENT SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE
AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY
OFFSET AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY, OR
OTHERWISE.


 


ARTICLE V
PARACHUTE TAX PAYMENTS


 


5.1.                              GROSS-UP FOR PARACHUTE PAYMENTS.  IF ANY
PAYMENT OR DISTRIBUTION BY THE COMPANY (OR ANY OF ITS AFFILIATES) TO OR FOR THE
BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, POLICY, PLAN,
PROGRAM OR ARRANGEMENT, OR THE LAPSE OR TERMINATION OF ANY RESTRICTION UNDER ANY
AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT (A “PAYMENT”), WOULD BE SUBJECT
TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE BY REASON OF BEING
CONSIDERED “CONTINGENT ON A CHANGE IN OWNERSHIP OR CONTROL” OF THE COMPANY
WITHIN THE MEANING OF SECTION 280G OF THE CODE, OR TO ANY SIMILAR TAX IMPOSED BY
STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX


 

--------------------------------------------------------------------------------



 


(SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING
HEREAFTER COLLECTIVELY REFERRED TO AS THE “PARACHUTE TAX”), THEN EXECUTIVE WILL
BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (COLLECTIVELY, A
“GROSS-UP PAYMENT”).  THE GROSS-UP PAYMENT WILL BE IN AN AMOUNT SUCH THAT, AFTER
PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING ANY PARACHUTE TAX IMPOSED UPON THE
GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO
THE PARACHUTE TAX IMPOSED ON THE PAYMENT.  THE FOLLOWING PROVISIONS SHALL APPLY
IN DETERMINING WHETHER A GROSS-UP PAYMENT SHALL APPLY:


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 5.1, IF NO PARACHUTE TAX WOULD APPLY IF THE AGGREGATE PAYMENTS WERE
REDUCED BY 10%, THEN THE AGGREGATE PAYMENTS SHALL BE REDUCED BY THE AMOUNT
NECESSARY TO AVOID APPLICATION OF THE PARACHUTE TAX, AND NO GROSS-UP PAYMENT
WILL BE MADE.  SUCH REDUCTION SHALL APPLY TO CASH PAYMENTS IN THE ORDER THAT
SUCH PAYMENT WOULD OTHERWISE BE MADE SOONEST AFTER THE DATE OF TERMINATION, TO
THE EXTENT NECESSARY TO AVOID APPLICATION OF THE PARACHUTE TAX.


 


(B)                                 UNLESS THE COMPANY AND THE EXECUTIVE
OTHERWISE AGREE IN WRITING, ANY DETERMINATION REQUIRED UNDER THIS ARTICLE V
SHALL BE MADE IN WRITING BY NATIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTANTS
AGREED TO BY THE COMPANY AND EXECUTIVE (THE “ACCOUNTING FIRM”), WHOSE
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON EXECUTIVE AND THE COMPANY FOR
ALL PURPOSES.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS
ARTICLE V, THE ACCOUNTING FIRM MAY MAKE REASONABLE ASSUMPTIONS AND
APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE CODE.  THE COMPANY AND THE EXECUTIVE SHALL FURNISH TO THE ACCOUNTING FIRM
SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTING FIRM MAY REASONABLY REQUEST IN
ORDER TO MAKE A DETERMINATION HEREUNDER. THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTING FIRM MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED HEREUNDER.  THE ACCOUNTING FIRM SHALL BE REQUIRED TO PROVIDE ITS
DETERMINATION WITHIN 60 DAYS AFTER THE DATE OF THE EXECUTIVE’S DATE OF
TERMINATION, AND THE COMPANY SHALL BE RESPONSIBLE FOR ANY INCOME TAX, PENALTY OR
INTEREST LIABILITY INCURRED AS A RESULT OF DELAY BY THE ACCOUNTING FIRM.


 


(C)                                  IF THE ACCOUNTING FIRM DETERMINES THAT NO
PARACHUTE TAX IS PAYABLE BY THE EXECUTIVE, IT WILL, AT THE SAME TIME AS IT MAKES
SUCH DETERMINATION, FURNISH THE COMPANY AND THE EXECUTIVE A NON-RELIANCE OPINION
THAT THE EXECUTIVE HAS A REASONABLE BASIS NOT TO REPORT ANY PARACHUTE TAX ON HIS
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAX RETURN.  IF THE ACCOUNTING FIRM
DETERMINES THAT A PARACHUTE TAX WILL (OR WOULD, BUT FOR REDUCTION IN THE
PAYMENT) BE PAYABLE BY THE EXECUTIVE, IT WILL, AT THE SAME TIME AS IT MAKES SUCH
DETERMINATION, FURNISH THE COMPANY AND EXECUTIVE THE DETAILED BASIS FOR SUCH
OPINION.  THE COMPANY WILL MAKE THE GROSS-UP PAYMENT WITHIN FIVE BUSINESS DAYS
THEREAFTER.


 


5.2.                              ADJUSTMENT OF GROSS-UP PAYMENT.  THE FEDERAL
TAX RETURNS FILED BY THE EXECUTIVE (AND ANY FILING MADE BY A CONSOLIDATED TAX
GROUP WHICH INCLUDES THE COMPANY) SHALL BE PREPARED AND FILED ON A BASIS
CONSISTENT WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE
PARACHUTE TAX PAYABLE BY THE EXECUTIVE.  THE EXECUTIVE SHALL MAKE PROPER PAYMENT
OF THE AMOUNT OF ANY PARACHUTE TAX BASED ON THE DETERMINATION OF THE ACCOUNTING
FIRM


 

--------------------------------------------------------------------------------



 


UNDER SECTION 5.1, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO THE COMPANY
TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF HIS FEDERAL INCOME TAX RETURN
AS FILED WITH THE INTERNAL REVENUE SERVICE AND SUCH OTHER DOCUMENTS REASONABLY
REQUESTED BY THE COMPANY EVIDENCING SUCH PAYMENT, PROVIDED THAT ANY INFORMATION
UNRELATED TO THE PARACHUTE TAX MAY BE DELETED FROM THE COPIES OF THE RETURNS AND
DOCUMENTS DELIVERED TO THE COMPANY.  IF, AFTER THE COMPANY’S PAYMENT TO THE
EXECUTIVE OF THE GROSS-UP PAYMENT, THE ACCOUNTING FIRM DETERMINES IN GOOD FAITH
THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE REDUCED OR INCREASED, OR A
DETERMINATION IS MADE BY THE INTERNAL REVENUE SERVICE THAT WOULD MAKE THE PRIOR
GROSS-UP PAYMENT AMOUNT INACCURATE, THEN, WITHIN TEN BUSINESS DAYS OF SUCH
DETERMINATION, THE EXECUTIVE SHALL PAY TO THE COMPANY THE AMOUNT OF ANY SUCH
REDUCTION, OR THE COMPANY SHALL PAY TO THE EXECUTIVE THE AMOUNT OF ANY SUCH
INCREASE.  THE FOLLOWING PROVISIONS APPLY FOR PURPOSES OF THIS SECTION 5.2:


 


(A)                                  IN NO EVENT SHALL THE EXECUTIVE HAVE ANY
SUCH REFUND OBLIGATION IF IT IS DETERMINED BY THE COMPANY THAT TO DO SO WOULD BE
A VIOLATION OF THE SARBANES-OXLEY ACT OF 2002, AS IT MAY BE AMENDED FROM TIME TO
TIME.


 


(B)                                 IF THE EXECUTIVE HAS PAID PARACHUTE TAX TO
THE INTERNAL REVENUE SERVICE PRIOR TO ANY REDETERMINATION BY THE ACCOUNTING FIRM
REDUCING THE AMOUNT OF GROSS-UP PAYMENT OTHERWISE DUE, REFUND BY THE EXECUTIVE
SHALL BE DUE ONLY TO THE EXTENT THAT A REFUND OF SUCH AMOUNT IS RECEIVED BY THE
EXECUTIVE FROM THE INTERNAL REVENUE SERVICE.


 


(C)                                  THE EXECUTIVE SHALL PROVIDE THE COMPANY
PROMPT NOTICE OF ANY CLAIM BY OR OTHER CORRESPONDENCE FROM THE INTERNAL REVENUE
SERVICE RELATING TO THE AMOUNT OF PARACHUTE TAX AND WILL PROVIDE THE COMPANY
WITH A REASONABLE OPPORTUNITY TO CONTEST ANY CLAIM FOR PARACHUTE TAX.  THE
EXECUTIVE WILL TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT
LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND REASONABLY SELECTED BY
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY WILL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES) INCURRED IN CONNECTION
WITH SUCH CONTEST AND WILL INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE, ON AN
AFTER-TAX BASIS, FOR AND AGAINST ANY PARACHUTE TAX OR INCOME TAX, INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT OF SUCH CONTEST
AND ANY SUCH PAYMENTS.  IF THE COMPANY DIRECTS EXECUTIVE TO PAY THE TAX CLAIMED,
OR OTHERWISE FAILS TO CONTEST THE CLAIM AS DESCRIBED ABOVE, THE COMPANY WILL
IMMEDIATELY PAY TO EXECUTIVE THE AMOUNT OF THE REQUIRED DEFICIENCY PAYMENT,
INCLUDING ANY PARACHUTE TAX OR INCOME TAX, AND INTEREST AND PENALTIES WITH
RESPECT THERETO.  ALL REIMBURSEMENTS HEREUNDER SHALL BE MADE AS SOON AS POSSIBLE
AFTER EXECUTIVE INCURS THE EXPENSE AND PRESENTS EVIDENCE OF SUCH EXPENSE
REASONABLY ACCEPTABLE TO THE COMPANY, BUT IN NO EVENT LATER THAN THE END OF THE
CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS INCURRED.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE EXECUTIVE’S RIGHTS UNDER THIS ARTICLE V SHALL SURVIVE THE
TERMINATION OF HIS EMPLOYMENT FOR ANY REASON AND THE TERMINATION OR EXPIRATION
OF THIS AGREEMENT FOR ANY REASON.


 

--------------------------------------------------------------------------------



 


ARTICLE VI


EXECUTIVE’S RESTRICTIVE COVENANTS


 


6.1.                              COOPERATION.  THE EXECUTIVE SHALL REASONABLY
COOPERATE WITH AND ASSIST THE COMPANY AND ITS COUNSEL AT ANY TIME AND IN ANY
MANNER REASONABLY REQUIRED BY THE COMPANY OR ITS COUNSEL (WITH DUE REGARD FOR
THE EXECUTIVE’S OTHER COMMITMENTS IF HE IS NOT EMPLOYED BY THE COMPANY) IN
CONNECTION WITH ANY LITIGATION OR OTHER LEGAL PROCESS AFFECTING THE COMPANY OF
WHICH THE EXECUTIVE HAS KNOWLEDGE AS A RESULT OF HIS EMPLOYMENT WITH THE COMPANY
(OTHER THAN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT).  IN THE EVENT OF
SUCH REQUESTED COOPERATION, THE COMPANY SHALL REIMBURSE THE EXECUTIVE’S
REASONABLE OUT OF POCKET EXPENSES.


 


6.2.                              RETURN OF COMPANY PROPERTY.  UPON DEMAND BY
THE COMPANY AND/OR UPON TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, THE EXECUTIVE SHALL PROMPTLY DELIVER TO THE COMPANY ALL PROPERTY AND
MATERIALS, WHETHER WRITTEN, DESCRIPTIVE, OR MAINTAINED IN SOME OTHER FORM
BELONGING TO OR RELATING TO THE COMPANY OR ITS BUSINESS AFFAIRS, INCLUDING
CORRESPONDENCE, MANUALS, NOTES, NOTEBOOKS, REPORTS, PROGRAMS, PLANS, PROPOSALS,
FINANCIAL DOCUMENTS, OR ANY OTHER DOCUMENTS CONCERNING THE COMPANY’S CUSTOMERS,
SUPPLIERS, BUSINESS PLANS, DESIGNS, MARKETING OR OTHER BUSINESS STRATEGIES,
PRODUCTS OR PROCESSES, BUT EXCLUDING MATERIALS DISTRIBUTED TO EMPLOYEES OF THE
COMPANY GENERALLY AND RELATING TO THE EXECUTIVE’S RIGHTS AND OBLIGATIONS AS AN
EMPLOYEE OR FORMER EMPLOYEE OF THE COMPANY.  THE EXECUTIVE SHALL ALSO RETURN ANY
AUTOMOBILE, COMPUTERS AND PERIPHERALS, CELLULAR TELEPHONES, PAGERS AND OTHER
PHYSICAL PROPERTY OR EQUIPMENT PROVIDED BY THE COMPANY TO THE EXECUTIVE IN
CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY.


 


6.3.                              NON-DISPARAGEMENT.  THE EXECUTIVE WILL NOT
CRITICIZE, DEFAME, BE DEROGATORY TOWARD OR OTHERWISE DISPARAGE THE COMPANY (OR
THE COMPANY’S PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, STOCKHOLDERS,
ATTORNEYS, AGENTS, REPRESENTATIVES, EMPLOYEES OR AFFILIATES), OR ITS OR THEIR
BUSINESS PLANS OR ACTIONS, TO ANY THIRD PARTY, EITHER ORALLY OR IN WRITING;
PROVIDED, HOWEVER, THAT THIS PROVISION WILL NOT PRECLUDE THE EXECUTIVE FROM
GIVING TESTIMONY IN RESPONSE TO A LAWFUL SUBPOENA OR PRECLUDE ANY CONDUCT
PROTECTED UNDER 18 U.S.C. SECTION 1514A(A) OR ANY SIMILAR STATE OR FEDERAL LAW
PROVIDING “WHISTLEBLOWER” PROTECTION TO THE EXECUTIVE.


 

6.4.                              Non-Competition.  In consideration for the
severance compensation and continued benefits provided in Section 4.1(c),
(d) and (f) above, and at the option of any potential acquirer at the time of a
Change in Control, the Executive agrees to be subject to the Noncompetition
Agreement attached hereto as Exhibit B for a period of two years following a
qualifying termination as described in Section 3.1 above.

 


ARTICLE VII


MISCELLANEOUS


 


7.1.                              LITIGATION EXPENSES.  IN THE EVENT OF ANY
LITIGATION OR OTHER DISPUTE BETWEEN THE COMPANY AND THE EXECUTIVE WITH RESPECT
TO THE SUBJECT MATTER OF THIS AGREEMENT, THE EXECUTIVE SHALL BE ENTITLED TO
RECOVER HIS ATTORNEY FEES AND EXPENSES, UNLESS THE EXECUTIVE DOES NOT
SUBSTANTIALLY PREVAIL IN SUCH MATTER.


 

--------------------------------------------------------------------------------



 


7.2.                              ENTIRE UNDERSTANDING.  THIS AGREEMENT CONTAINS
THE ENTIRE UNDERSTANDING BETWEEN THE COMPANY AND THE EXECUTIVE WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR SEVERANCE OR CHANGE IN
CONTROL AGREEMENT AND AMENDMENT THERETO BETWEEN THE COMPANY AND THE EXECUTIVE;
EXCEPT THAT THIS AGREEMENT SHALL NOT AFFECT OR OPERATE TO REDUCE ANY BENEFIT OR
COMPENSATION INURING TO THE EXECUTIVE OF A KIND ELSEWHERE PROVIDED AND NOT
EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


7.3.                              SEVERABILITY.  IF, FOR ANY REASON, ANY ONE OR
MORE OF THE PROVISIONS OR PART OF A PROVISION CONTAINED IN THIS AGREEMENT SHALL
BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OR PART OF A
PROVISION OF THIS AGREEMENT NOT HELD SO INVALID, ILLEGAL OR UNENFORCEABLE, AND
EACH OTHER PROVISION OR PART OF A PROVISION SHALL, TO THE FULL EXTENT CONSISTENT
WITH LAW, CONTINUE IN FULL FORCE AND EFFECT.  IF THIS AGREEMENT IS HELD INVALID
OR CANNOT BE ENFORCED, THEN TO THE FULL EXTENT PERMITTED BY LAW, ANY PRIOR
AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE SHALL BE DEEMED REINSTATED AS IF
THIS AGREEMENT HAD NOT BEEN EXECUTED.


 


7.4.                              NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED OR MAILED, POSTAGE
PREPAID, FIRST CLASS AS FOLLOWS:


 

To the Company:

 

Stanley, Inc.

3101 Wilson Boulevard

Arlington, VA  22201

Attention:  General Counsel

 

To the Executive:

 

The Executive’s address on file with the Company

 

or to such other address as either party shall have previously specified in
writing to the other.

 


7.5.                              NO ATTACHMENT.  EXCEPT AS REQUIRED BY LAW, NO
RIGHT TO RECEIVE PAYMENTS UNDER THIS AGREEMENT SHALL BE SUBJECT TO ANTICIPATION,
COMMUTATION, ALIENATION, SALE, ASSIGNMENT, ENCUMBRANCE, CHARGE, PLEDGE, OR
HYPOTHECATION OR TO EXECUTION, ATTACHMENT, LEVY, OR SIMILAR PROCESS OR
ASSIGNMENT BY OPERATION OF LAW, OR ANY ATTEMPT, VOLUNTARY OR INVOLUNTARY, TO
EFFECT ANY SUCH ACTION SHALL BE NULL, VOID AND OF NO EFFECT.


 


7.6.                              BINDING AGREEMENT.  THIS AGREEMENT SHALL BE
BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE EXECUTIVE AND THE COMPANY
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


 


7.7.                              MODIFICATION AND WAIVER.  THIS AGREEMENT MAY
BE MODIFIED OR AMENDED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY EACH OF THE
PARTIES.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.11, NO TERM OR CONDITION OF
THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN WAIVED, NOR SHALL THERE BE ANY
ESTOPPEL AGAINST THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT, EXCEPT


 

--------------------------------------------------------------------------------



 


BY WRITTEN INSTRUMENT SIGNED BY THE PARTY CHARGED WITH SUCH WAIVER OR ESTOPPEL. 
NO SUCH WRITTEN WAIVER SHALL BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY
STATED THEREIN, AND ANY WAIVER SHALL OPERATE ONLY AS TO THE SPECIFIC TERM OR
CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR
THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.


 


7.8.                              HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE AND SHALL NOT IN ANY WAY AFFECT
THE MEANING OR INTERPRETATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


7.9.                              GOVERNING LAW.  THIS AGREEMENT AND ITS
VALIDITY, INTERPRETATION, PERFORMANCE, AND ENFORCEMENT SHALL BE GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO THE CHOICE OF LAW
PROVISIONS THEREOF.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Executive has signed this Agreement,
all as of the date first above written.

 

 

STANLEY, INC.

 

 

 

 

 

              /s/ Scott D. Chaplin

 

By:

Scott D. Chaplin

 

Its:

General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

              /s/ Philip O. Nolan

 

Philip O. Nolan

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Date

 

Re: Separation and Release Agreement

 

Dear :

 

This letter sets forth certain terms and conditions relative to your separation
from your employment with Stanley, Inc., including its subsidiaries and
affiliated companies, and their respective current and former directors,
officers, employees, agents and assigns (“STANLEY” or the “Company”).

 

Your resignation from STANLEY’s employ will be effective                      ,
        .  After you execute and return this Agreement to the Company, which you
acknowledge may not be executed prior to your last day of actual work, the
Company will provide you with severance payments and benefits to the extent
provided by that certain Change in Control Severance Agreement between you and
the Company dated as of June 26, 2008.

 

In exchange for the Company providing you with the aforementioned severance
payments and benefits, you hereby waive all claims against the Company and
unconditionally and irrevocably release and discharge the Company from liability
for any claims or damages that you have or may have against it, its current and
former directors, officers, employees, agents and assigns up to the moment this
Agreement becomes fully executed, regardless of whether those claims are known
or unknown including, but not limited to, any claims for wages, severance
(except as specifically provided for herein), bonuses or benefits (except as
specifically provided for herein), or any other claims whatsoever arising during
or, in whole or in part, out of your employment relationship with the Company,
or violations of any federal, state or local fair employment statute, executive
order, ordinance, law or regulation, including Title VII of the Civil Rights
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, as amended,
or any other potentially applicable employment or labor law, or any other
rule of law or common law including, but not limited to those concerning
possible torts, express or implied contract, the implied covenant of good faith
and fair dealing, public policy, or other obligations. Other than with respect
to any rights which cannot be waived by law, including but not limited to the
right to file certain charges with, or participate in, an investigation
conducted by any governmental agency that expressly prohibits waiver relative to
same, you also agree not to initiate any administrative or legal action against
the Company to assert such claims.  Moreover, to the extent any such action is
brought by you or on your behalf by any third party, you agree to waive all
claims to monetary relief or damages of any kind, including attorneys’ fees and
costs. You understand that the fact of this agreement and/or the agreement to
pay or the payment of the consideration described herein does not constitute an
admission by the Company that it has violated any such law or legal obligation.

 

You acknowledge that you may take up to [21/45] days to consider the terms of
this Agreement.  You also acknowledge that you were advised by STANLEY to
discuss the terms of this Agreement with your attorneys prior to signing this
Agreement.  You further acknowledge that

 

--------------------------------------------------------------------------------


 

you are entering into this Agreement, freely, knowingly, and voluntarily, with a
full understanding of its terms and that you will have seven days to revoke this
Agreement after executing the same by notifying the undersigned in writing
during this seven-day period.  Except as set forth herein, this constitutes the
entire agreement between us regarding the subject matter hereof.  This Agreement
may not be changed or altered, except by a writing signed by you and the
Company.  This Agreement is entered into in the Commonwealth of Virginia and the
laws of the Commonwealth of Virginia will apply to any dispute concerning it,
without regard to its conflicts of law provisions.  If any clause of this
Agreement should ever be determined to be unenforceable, it is agreed that this
will not affect the enforceability of any other clause or the remainder of this
Agreement.

 

Sincerely,

 

 

STANLEY, INC.

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

Date:

 

 

 

 

On this            day of                   , 20     before me personally came
                                , to me known to be the individual described in
and who executed the foregoing Change in Control Severance Agreement, and duly
acknowledged to me that he executed the same.

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT (this “Agreement”) is dated as of
                    , 20    , by and between Stanley, Inc., a Delaware
corporation (the “Company”), and                                  (the
“Executive”). Capitalized terms used herein but not otherwise defined herein
shall have the meaning ascribed to them in the Change in Control Agreement (as
defined below).

 

WHEREAS, the Company and the Executive have entered into a Change in Control
Severance Agreement, effective as of June 26, 2008 (the “Change in Control
Agreement”); and

 

WHEREAS, the Company and the Executive agree that, in connection with the
execution of the Change in Control Agreement and the Executive’s continued
employment, the Executive will not engage in competition with the Company
pursuant to the terms and conditions hereof;

 

NOW, THEREFORE, in furtherance of the foregoing and in exchange for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.   Noncompetition.  (a) If the Executive incurs a qualifying termination as
described in Section 3.1 of the Change in Control Agreement, for two years
following the qualifying termination, the Executive shall be prohibited from
engaging in Competition (as defined below) with the Company or any of its
subsidiaries.

 

(b)  The term “Competition” for purposes of this Agreement shall mean the
Executive agrees that for the period described in section 1(a) above, Executive
will not, directly or indirectly, privately or as an employee, partner, officer,
director, stockholder or agent in any capacity of any other entity: (i) render
any services on the specific contracts, task orders, or other business
arrangements that Executive is or was involved in for the Company, or acquired
knowledge through access to confidential information of the Company, e.g.,
pricing, pricing strategies, business pursuits, strategic objectives, and the
like, on behalf of any other person or entity; (ii) actively solicit, divert or
take away, or attempt to divert or to take away, the business of any of the
clients, customers or accounts, or prospective clients with identified active
new business targets, customers or accounts, of the Company or any Company
affiliate in which Executive is or was involved or acquired knowledge through
access to such confidential information; or (iii) directly or indirectly
recruit, train, supervise, or assist others to engage in any activities
described in this paragraph.

 

2.  Specific Performance; Waiver of Jury Trial.  The Executive acknowledges that
in the event of breach by the Executive of the terms of Section 1 hereof, the
Company’s remedies at law may be inadequate and the Company shall be entitled to
institute legal proceedings to enforce the specific performance of this
Agreement by the Executive and to enjoin the Executive from any further
violation of Section 1 hereof and to exercise such remedies cumulatively or in
conjunction with all other rights and remedies provided by law and not otherwise
limited by this Agreement.  The Executive and the Company agree to waive their
rights to a jury trial for any

 

--------------------------------------------------------------------------------


 

claim or cause of action based upon or arising out of this Agreement or any
dealings between them relating to the subject matter of this Agreement.

 

3.  Attorneys Fees.  If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs incurred in that action or proceeding, including any appeal of such
action or proceeding, in addition to any other relief to which that party may be
entitled.

 

4.   Survival.  This Agreement shall survive the termination of Executive’s
employment and the assignment of this Agreement by the Company to any successor
to their respective business.

 

5.   Severability.  Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that any other provisions of
this Agreement invalid, illegal or unenforceable in any other jurisdiction. If
any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

 

6.  Governing Law and Venue.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Virginia, without regard to the conflict of laws principles thereof.  Executive
expressly consents to personal jurisdiction and venue in the state and federal
courts for the county in which the Company’s principal place of business is
located for any lawsuit filed there against Executive by the Company arising
from or related to this Agreement.

 

7.  Entire Agreement.  This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the subject
matter hereof, and supersedes all prior agreements and understandings with
respect to the subject matter hereof, and the parties hereto have made no
representations, promises, agreements or understandings, written or oral,
relating to the subject matter of this Agreement which are not set forth herein.
This Agreement shall not be changed unless in writing and signed by both the
Executive and the Company.

 

8.  Assignment.  This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to their respective business and will
inure to the benefit of and be binding upon any such successor.

 

9.  Notice.   Each party hereto must deliver all notices or other communications
required or permitted under this Agreement in writing to the other parties in
accordance with the notice provisions set forth in Section 7.4 of the Change in
Control Agreement.

 

10.  Waiver.  Any waiver or failure to enforce any provision of this Agreement
on one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

 

--------------------------------------------------------------------------------


 

11.   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

12.   The Executive’s Acknowledgment.  The Executive acknowledges (a) that he
has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (b) that he has read and understands the
Agreement, is fully aware of its legal effect, has not acted in reliance upon
any representations or promises made by the Company other than those contained
in writing herein, and has entered into it freely based on his own judgment.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

STANLEY, INC.

 

 

 

 

 

By:

 

 

 

    Name:

 

 

    Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------